                                                                           FIL/1E7/2D020            KE
                                      Howard Leventhal
                                                                                11
                                                                                       . BRUTO    N
                                    1205 Prairie Brook Dr D1                 THOMA.SDG
                                                                                     IS T R IC T COURT
                                                                          CLERK, U.S
                                       Palatine, IL 60074


                                                                         RE: US v. LEVENTHAL
                                                                                      13-cr-844
                                                                                  Pending Motion
November 17, 2020


The Honorable Judge
Andrea R. Wood
United States District Court
Northern District of Illinois
Via ECF


Your Honor:
Today is my daughter’s birthday. Putting this letter into the public record is the only way under
current constraints that I may attempt to reassure her at some point in the future, that I have
never forgotten her birthdays.
There are no words sufficient to describe the many levels of helplessness, hurt and other
unpleasant feelings this day and these circumstances elucidate. I appreciate that the Government
has chosen to express no objection to my pending motion for early termination of probation; and
hope you might thoughtfully rule in chambers at your earliest opportunity, obviating any need to
hold a hearing on December 4, 2020.
Many thanks for any kind consideration that you may be able to provide.
Respectfully,
DEFENDANT PRO SE




Howard Leventhal
Cc: US Attorney via ECF
